Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. The applicant has argued that the combination of Dougherty and Inoue fails to explicitly teach “wherein the first battery comprises a first battery chemistry that has a higher coulombic efficiency than a second battery chemistry of a second battery in the battery system;” along with the corrected limitations of Claim 3 (Claim 1; similar limitations bolded from Claim 13 [with the first and second battery chemistries switched, but the subject matter is the same] and Claim 18 [same arrangement as Claim 1, also different from Claim 13] bolded; to be clear, applicant switched “disconnect” with “connect” and “connect” with “disconnect” as suggested by the examiner’s previously applied 112(b) rejections of Claim 3). The applicant says that a laundry list of disclosures were provided (and describes a Supreme Court case and MPEP section describing the need for disclosure which is made explicit). The applicant “does not see how the references disclose the amended claims when viewed with the arrangement articulated above”. The examiner respectfully disagrees.
First, the examiner will refute the argument on lack of explicit disclosure provided. On page 12 where Claim 3 was rejected, the examiner listed several locations which teach the claimed features, but at the end, explicitly cited the abstract, a part of the summary of the invention (Col 2 L34-69), and a part of the detailed description (Col 23 L60 to Col 24 L30). Therefore, the examiner provided the “disclosure which is made explicit” requested by the applicant already (preceding these 3, the examiner highlighted their importance with “esp.”, 

    PNG
    media_image1.png
    520
    689
    media_image1.png
    Greyscale

As for what these sections explicitly describe, the examiner presents the second of the three sections of the “esp.” segment (Col 2 L34-69):

    PNG
    media_image2.png
    454
    318
    media_image2.png
    Greyscale

For the applicant’s convenience, the examiner has highlighted lines 40-49 of that sections, which explicitly read: “if the auxiliary battery voltage is below a setpoint value, and if the state of charge of the main battery is sufficient to support backup of the auxiliary battery, then the main battery is connected in parallel with the auxiliary battery, for maintaining the EHC system energized. If the loading on the main battery becomes too severe, the main battery is disconnected from the auxiliary battery…”. This clearly demonstrates that when the auxiliary battery (14) has low voltage, the main battery (12) is connected in parallel with it to provide power to the vehicle loads (e.g. EHC) together, while if the main battery then is loaded too much (i.e. the voltage of the main battery drops below a threshold), then the main battery is consequently disconnected so that the second battery powers the load by itself. The examiner also notes that this process only begins if the state of charge of the main battery is high enough, 

    PNG
    media_image3.png
    121
    311
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    341
    media_image4.png
    Greyscale

Here again, the examiner has highlighted the most important sections required to reinforce the point made with the section from the summary of the invention citation, which comes from Col 24 lines 1-14 & 25-28, which explicitly read: “a battery back-up function whereby the auxiliary battery is backed-up by the main battery under certain conditions and 
As for the combination of Shibata and Inoue, applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The 112(b) rejections and Claim objections are withdrawn due to the applicant’s amendments to the claims. 
As for the drawing objections, 37 CFR 1.83(a) requires “the drawings must show every features of the invention specified in the claims”. Therefore, the objection will stand until the claimed features are removed, or the features are removed from the claims.
The title amendment has not been accepted, as the applicant has not included any indication of “two” or “dual” or “parallel” batteries. Thus, the specification objection stands.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the method steps of Claims 14-17 and steps of Claims 11 & 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Include “two” or “dual” “battery”.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18 lines 7-9: Applicant claims: “wherein the first battery comprises a second battery chemistry that has a higher coulombic efficiency than the second battery chemistry”. The applicant already said the second battery has a second battery chemistry, so it appears that the limitations “the first battery comprises a” should be replaced with “the” as the “a second battery chemistry” represents an issue with antecedent basis as it was already present.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al (USPN 5488283) in view of Inoue et al (USPGPN 20170141589), as evidenced by Jeelabs ( “Latching Relays,” Jeelabs, Published Online Jun 22 2011, Accessed Online Mar 2 2017, jeelabs.org/2011/06/22/latching-relays/ )
Independent Claim 1, Dougherty teaches a battery system (Figs. 1, 2, 4-8, 13, 14, and 16-21) be deployed to in a vehicle (see Title, abstract, etc.), comprising:
a relay (26, see Col 5 L16-64, Col 21 L40-52) configured to be electrically coupled between a first battery of the battery system and an electrical system of the vehicle (15, 19, 17), wherein the first battery comprises a first battery chemistry that has a higher coulombic efficiency than a second battery chemistry of a second battery in the battery system (batteries 12 & 14, see Col 4 Col 55-65, Col 15 L10 to Col 16 L30, esp. Col 15 L11-22, where 12 is lead acid and 14 is nickel cadmium or nickel metal hybrid, and one having ordinary skill in the art understands that lead acid has a higher coulombic efficiency than nickel based batteries);

determine a first voltage of the first battery in the battery system (21a is described by Col 4 L35-54 to measure the voltage across 12, i.e. Va);
determine a second voltage of the second battery in the battery system (21f, seen to correspond to battery 14 just as 21a corresponds to battery 12, is how 21 measures the voltage across Vb, as one having ordinary skill in the art would understand), wherein the second battery is configured to be electrically coupled to the electrical system of the vehicle (15, 17, & 19);
determine a current key state of the vehicle, wherein the current key state of the vehicle indicates whether the vehicle is currently in a key-on state or a key-off state (abstract, Col 2 L34-69, Col 5 L15-23, Col 5 L64 to Col 6 L45, Col 9 L12 to Col 10 L8, Col 11 L34-46, Col 12 L15-64, Col 13 L21-32, Col 13 L52 to Col 14 L6, Col 14 L52 to Col 15 L9, Col 23 L60 to Col 24 L30); and selectively instruct the relay to electrically connect the first battery (12) of the battery system to the electrical system (17) of the vehicle in parallel with the second battery of the battery system based at least in part on the first voltage of the first battery, the second voltage of the second battery, and the current key state of the vehicle (cited sections above, esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).
selectively instruct the relay to electrically connect the first battery to the electrical system when the current key state indicates that the vehicle is currently in the key-off state, the battery control unit is configured to: instruct the relay to electrically connect the first battery of the battery system to the electrical system of the vehicle in parallel with the second battery of battery when the first voltage of the first battery is not greater than a threshold voltage to enable the second battery to supply power to the electrical system by itself; and instruct the relay to esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).
The applicant has argued that the combination of Dougherty and Inoue fails to explicitly teach “wherein the first battery comprises a first battery chemistry that has a higher coulombic efficiency than a second battery chemistry of a second battery in the battery system;” along with the corrected limitations of Claim 3 (Claim 1; similar limitations bolded from Claim 13 [with the first and second battery chemistries switched, but the subject matter is the same] and Claim 18 [same arrangement as Claim 1, also different from Claim 13] bolded; to be clear, applicant switched “disconnect” with “connect” and “connect” with “disconnect” as suggested by the examiner’s previously applied 112(b) rejections of Claim 3). The applicant says that a laundry list of disclosures were provided (and describes a Supreme Court case and MPEP section describing the need for disclosure which is made explicit). The applicant “does not see how the references disclose the amended claims when viewed with the arrangement articulated above”. The examiner respectfully disagrees.
First, the examiner will refute the argument on lack of explicit disclosure provided. On page 12 where Claim 3 was rejected, the examiner listed several locations which teach the claimed features, but at the end, explicitly cited the abstract, a part of the summary of the invention (Col 2 L34-69), and a part of the detailed description (Col 23 L60 to Col 24 L30). 

    PNG
    media_image1.png
    520
    689
    media_image1.png
    Greyscale

As for what these sections explicitly describe, the examiner presents the second of the three sections of the “esp.” segment (Col 2 L34-69):

    PNG
    media_image2.png
    454
    318
    media_image2.png
    Greyscale

For the applicant’s convenience, the examiner has highlighted lines 40-49 of that sections, which explicitly read: “if the auxiliary battery voltage is below a setpoint value, and if the state of charge of the main battery is sufficient to support backup of the auxiliary battery, then the main battery is connected in parallel with the auxiliary battery, for maintaining the EHC system energized. If the loading on the main battery becomes too severe, the main battery is disconnected from the auxiliary battery…”. This clearly demonstrates that when the auxiliary battery (14) has low voltage, the main battery (12) is connected in parallel with it to provide power to the vehicle loads (e.g. EHC) together, while if the main battery then is loaded too much (i.e. the voltage of the main battery drops below a threshold), then the main battery is consequently disconnected so that the second battery powers the load by itself. The examiner also notes that this process only begins if the state of charge of the main battery is high enough, 

    PNG
    media_image3.png
    121
    311
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    341
    media_image4.png
    Greyscale

Here again, the examiner has highlighted the most important sections required to reinforce the point made with the section from the summary of the invention citation, which comes from Col 24 lines 1-14 & 25-28, which explicitly read: “a battery back-up function whereby the auxiliary battery is backed-up by the main battery under certain conditions and 
Dougherty is silent to a bi-stable relay connecting the two batteries in parallel.
Inoue teaches a bi-stable relay connecting the two batteries in parallel (¶[132] describes 205 being a latching/bi-stable relay, where when 205 & 210 are connected, batteries 201 & 206 are connected together in parallel). Jeelabs provides evidence that Latching (i.e. bistable) relays don’t need power to stay in their current state, and uses a small amount of electricity to switch a potentially much larger voltage or current, where one having ordinary skill in the art would understand that this would serve to improve power efficiency by reducing power use.
It would have been obvious to a person having ordinary skill in the art to modify Dougherty with Inoue to provide improved power efficiency and reduced power waste.
Independent Claim 13, Dougherty teaches a method (Figs. 1, 2, 4-8, 13, 14, and 16-21 shows the system) comprising: determining, using one or more processors of a battery control 
determining, using one or more processors of the battery control unit, a first voltage of a first battery (14, 21f [same way as 21a is described by Col 4 L35-54 to measure the voltage across 12, i.e. Va] measures voltage across Vb, as one having ordinary skill in the art understands), wherein the first battery is configured to be coupled to an electrical system (15, 17, 19), and wherein the first battery comprises a first battery chemistry;
determining, using one or more processors of the battery control unit, a second voltage (21a is described by Col 4 L35-54 to measure the voltage across 12, i.e. Va) a second battery (12), wherein the second battery comprises a second battery chemistry that has a higher coulombic efficiency than the first battery chemistry (batteries 12 & 14, see Col 4 Col 55-65, Col 15 L10 to Col 16 L30, esp. Col 15 L11-22, where 12 is lead acid and 14 is nickel cadmium or nickel metal hybrid, and one having ordinary skill in the art understands that lead acid has a higher coulombic efficiency than nickel based batteries);
instructing, using one or more processors of a battery control unit, a relay (26, see Col 5 L16-64, Col 21 L40-52) to switch from an open position to a closed position to electrically connect the second battery (12) to the electrical system (17) based at least in part on the first voltage of the first battery, the second voltage of the second battery, and the key state of the vehicle (cited sections above, esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).; and
instructing, using one or more processors of the battery control unit, the relay to switch from the closed position to the open position to electrically disconnect the second battery from 
comprising instructing the bi-stable relay to switch from the open position to the closed position to electrically connect the second battery from the electrical system in response to determining that the vehicle is in the key-off state and the second voltage of the second battery is greater than a threshold voltage to enable the first battery and the second battery to supply power to the electrical system together; comprising instructing the bi- stable relay to switch from the closed position to the open position to electrically disconnect the second battery to the electrical system in parallel with the first battery in response to determining that the vehicle is in the key-off state and the second voltage of the second battery is less than a threshold voltage to enable the first battery to supply power to the electrical system by itself (Dougherty teaches rest in abstract, Col 2 L34-69, Col 5 L15-23, Col 5 L64 to Col 6 L45, Col 9 L12 to Col 10 L8, Col 11 L34-46, Col 12 L15-64, Col 13 L21-32, Col 13 L52 to Col 14 L6, Col 14 L52 to Col 15 L9, Col 23 L60 to Col 24 L30, esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).
The applicant has argued that the combination of Dougherty and Inoue fails to explicitly teach “wherein the first battery comprises a first battery chemistry that has a higher coulombic efficiency than a second battery chemistry of a second battery in the battery system;” along with the corrected limitations of Claim 3 (Claim 1; similar limitations bolded from Claim 13 [with the first and second battery chemistries switched, but the subject matter is the same] and Claim 18 [same arrangement as Claim 1, also different from Claim 13] bolded; to be clear, applicant switched “disconnect” with “connect” and “connect” with “disconnect” as suggested by the examiner’s previously applied 112(b) rejections of Claim 3). The applicant says that a laundry 
First, the examiner will refute the argument on lack of explicit disclosure provided. On page 12 where Claim 3 was rejected, the examiner listed several locations which teach the claimed features, but at the end, explicitly cited the abstract, a part of the summary of the invention (Col 2 L34-69), and a part of the detailed description (Col 23 L60 to Col 24 L30). Therefore, the examiner provided the “disclosure which is made explicit” requested by the applicant already (preceding these 3, the examiner highlighted their importance with “esp.”, short for “especially). The examiner has provided a screenshot of the rejection of claim 3 below for the applicant’s convenience, along with a highlighting of the relevant text beginning with “esp.”. The remaining sections were provided by the examiner for the convenience of the applicant if they wanted to further discover how Dougherty applies and may not apply for future amendments. Therefore, this argument of the applicant has been successfully refuted.

    PNG
    media_image1.png
    520
    689
    media_image1.png
    Greyscale

As for what these sections explicitly describe, the examiner presents the second of the three sections of the “esp.” segment (Col 2 L34-69):

    PNG
    media_image2.png
    454
    318
    media_image2.png
    Greyscale

For the applicant’s convenience, the examiner has highlighted lines 40-49 of that sections, which explicitly read: “if the auxiliary battery voltage is below a setpoint value, and if the state of charge of the main battery is sufficient to support backup of the auxiliary battery, then the main battery is connected in parallel with the auxiliary battery, for maintaining the EHC system energized. If the loading on the main battery becomes too severe, the main battery is disconnected from the auxiliary battery…”. This clearly demonstrates that when the auxiliary battery (14) has low voltage, the main battery (12) is connected in parallel with it to provide power to the vehicle loads (e.g. EHC) together, while if the main battery then is loaded too much (i.e. the voltage of the main battery drops below a threshold), then the main battery is consequently disconnected so that the second battery powers the load by itself. The examiner also notes that this process only begins if the state of charge of the main battery is high enough, 

    PNG
    media_image3.png
    121
    311
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    341
    media_image4.png
    Greyscale

Here again, the examiner has highlighted the most important sections required to reinforce the point made with the section from the summary of the invention citation, which comes from Col 24 lines 1-14 & 25-28, which explicitly read: “a battery back-up function whereby the auxiliary battery is backed-up by the main battery under certain conditions and 
Dougherty is silent to a bi-stable relay connecting the two batteries in parallel.
Inoue teaches a bi-stable relay connecting the two batteries in parallel (¶[132] describes 205 being a latching/bi-stable relay, where when 205 & 210 are connected, batteries 201 & 206 are connected together in parallel). Jeelabs provides evidence that Latching (i.e. bistable) relays don’t need power to stay in their current state, and uses a small amount of electricity to switch a potentially much larger voltage or current, where one having ordinary skill in the art would understand that this would serve to improve power efficiency by reducing power use.
It would have been obvious to a person having ordinary skill in the art to modify Dougherty with Inoue to provide improved power efficiency and reduced power waste.
Independent Claim 18, Dougherty teaches a battery control unit (21) to be deployed in a battery system (12, 14) of a vehicle (Figs. 1, 2, 4-8, 13, 14, and 16-21), comprising:

memory (one having ordinary skill in the art understands that 21 would contain a memory to perform the functions automatically) communicatively coupled to the processor, wherein the memory is configured to store instructions, which when executed by the processor, cause the processor to: determine a key state of the vehicle, wherein the key state comprises a key-on state and a key-off state (abstract, Col 2 L34-69, Col 5 L15-23, Col 5 L64 to Col 6 L45, Col 9 L12 to Col 10 L8, Col 11 L34-46, Col 12 L15-64, Col 13 L21-32, Col 13 L52 to Col 14 L6, Col 14 L52 to Col 15 L9, Col 23 L60 to Col 24 L30);
determine voltage of the first battery in the battery system (21a is described by Col 4 L35-54 to measure the voltage across 12, i.e. Va) and voltage of the second battery in the battery system (21f, seen to correspond to battery 14 just as 21a corresponds to battery 12, is how 21 measures the voltage across Vb, as one having ordinary skill in the art would understand); and

instruct the bi-stable relay to switch from the open position to the closed position to electrically connect the second battery to the electrical system based on the first voltage, the second voltage, and the key state (cited sections above, esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30);
instruct the bi-stable relay to switch from the closed position to the open position to electrically disconnect the second battery from the electrical system based on a first state of charge of the first battery, a second state of charge the second battery, and the key state; wherein instructing the bi-stable relay to switch from the closed position to the open position comprises electrically disconnecting the second battery from the electrical system when the vehicle is in the key-off state and the second voltage of the second battery is not greater than a threshold voltage to enable the first battery to supply power to the electrical system by itself (Dougherty teaches rest in abstract, Col 2 L34-69, Col 5 L15-23, Col 5 L64 to Col 6 L45, Col 9 L12 to Col 10 L8, Col 11 L34-46, Col 12 L15-64, Col 13 L21-32, Col 13 L52 to Col 14 L6, Col 14 L52 to Col 15 L9, Col 23 L60 to Col 24 L30, esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).
The applicant has argued that the combination of Dougherty and Inoue fails to explicitly teach “wherein the first battery comprises a first battery chemistry that has a higher coulombic efficiency than a second battery chemistry of a second battery in the battery system;” along with the corrected limitations of Claim 3 (Claim 1; similar limitations bolded from Claim 13 [with the first and second battery chemistries switched, but the subject matter is the same] and Claim 18 
First, the examiner will refute the argument on lack of explicit disclosure provided. On page 12 where Claim 3 was rejected, the examiner listed several locations which teach the claimed features, but at the end, explicitly cited the abstract, a part of the summary of the invention (Col 2 L34-69), and a part of the detailed description (Col 23 L60 to Col 24 L30). Therefore, the examiner provided the “disclosure which is made explicit” requested by the applicant already (preceding these 3, the examiner highlighted their importance with “esp.”, short for “especially). The examiner has provided a screenshot of the rejection of claim 3 below for the applicant’s convenience, along with a highlighting of the relevant text beginning with “esp.”. The remaining sections were provided by the examiner for the convenience of the applicant if they wanted to further discover how Dougherty applies and may not apply for future amendments. Therefore, this argument of the applicant has been successfully refuted.

    PNG
    media_image1.png
    520
    689
    media_image1.png
    Greyscale

As for what these sections explicitly describe, the examiner presents the second of the three sections of the “esp.” segment (Col 2 L34-69):

    PNG
    media_image2.png
    454
    318
    media_image2.png
    Greyscale

For the applicant’s convenience, the examiner has highlighted lines 40-49 of that sections, which explicitly read: “if the auxiliary battery voltage is below a setpoint value, and if the state of charge of the main battery is sufficient to support backup of the auxiliary battery, then the main battery is connected in parallel with the auxiliary battery, for maintaining the EHC system energized. If the loading on the main battery becomes too severe, the main battery is disconnected from the auxiliary battery…”. This clearly demonstrates that when the auxiliary battery (14) has low voltage, the main battery (12) is connected in parallel with it to provide power to the vehicle loads (e.g. EHC) together, while if the main battery then is loaded too much (i.e. the voltage of the main battery drops below a threshold), then the main battery is consequently disconnected so that the second battery powers the load by itself. The examiner also notes that this process only begins if the state of charge of the main battery is high enough, 

    PNG
    media_image3.png
    121
    311
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    341
    media_image4.png
    Greyscale

Here again, the examiner has highlighted the most important sections required to reinforce the point made with the section from the summary of the invention citation, which comes from Col 24 lines 1-14 & 25-28, which explicitly read: “a battery back-up function whereby the auxiliary battery is backed-up by the main battery under certain conditions and 
Dougherty is silent to a bi-stable relay connecting the two batteries in parallel.
Inoue teaches a bi-stable relay connecting the two batteries in parallel (¶[132] describes 205 being a latching/bi-stable relay, where when 205 & 210 are connected, batteries 201 & 206 are connected together in parallel). Jeelabs provides evidence that Latching (i.e. bistable) relays don’t need power to stay in their current state, and uses a small amount of electricity to switch a potentially much larger voltage or current, where one having ordinary skill in the art would understand that this would serve to improve power efficiency by reducing power use.
It would have been obvious to a person having ordinary skill in the art to modify Dougherty with Inoue to provide improved power efficiency and reduced power waste.
Dependent Claim 5, the combination of Dougherty and Inoue teaches the battery control unit is configured to instruct the bi-stable relay to electrically connect the first battery of the esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).
Dependent Claim 6, the combination of Dougherty and Inoue teaches the battery control unit is configured to instruct the bi-stable relay to electrically disconnect the first battery of the battery system from a starter of the vehicle while the vehicle transitions from the key-off state to the key-on state when the second voltage of the second battery in the battery system is greater than the first voltage of the first battery to enable the second battery to supply power to the starter by itself (¶[85] of Inoue describes normally the first battery 201 cranks/starts the engine by itself in the key-off to key-on transition, but may require parallel combination with the second battery if the voltage is not sufficient, thus one having ordinary skill in the art understands this meets the claimed limitation).
Dependent Claim 10, the combination of Dougherty and Inoue teaches the first battery and the second battery are partial voltage matched such that a voltage range of the first battery and a voltage range of the second battery partially overlap, wherein:
the voltage range of the first battery comprises open circuit voltages of the first battery from 0-100% state of charge;

a portion of the voltage range of the second battery that overlaps with the voltage range of the first battery corresponds to open circuit voltage of the second battery from 1-74% state of charge (see Col 5 L3-14, Col 6 L45-63, Col 7 L5-13, Col 8 L1-34 & 48-53 which demonstrates this overlap, and one having ordinary skill in the art would understand that this disclosure of Dougherty meets the 1-74% overlap range).
Dependent Claim 16, the combination of Dougherty and Inoue teaches instructing the bi-stable relay to switch from the closed position to the open position comprises instructing the bi-stable relay to switch from the closed position to the open position to electrically disconnect the second battery the second battery from the electrical system when the vehicle transitions from the key-off position to the key-on position and the first voltage is greater than the second voltage to enable the first battery to supply power to the electrical system by itself (Inoue teaches the bi-stable relay, Dougherty teaches rest in abstract, Col 2 L34-69, Col 5 L15-23, Col 5 L64 to Col 6 L45, Col 9 L12 to Col 10 L8, Col 11 L34-46, Col 12 L15-64, Col 13 L21-32, Col 13 L52 to Col 14 L6, Col 14 L52 to Col 15 L9, Col 23 L60 to Col 24 L30, esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).
Dependent Claim 17, the combination of Dougherty and Inoue teaches instructing the bi-stable relay to switch from the closed position to the open position comprises instructing the bi-stable relay to switch from the open position to the closed position to electrically disconnect the second battery from the electrical system in response to determining that a temperature of the second battery is above a threshold temperature; and wherein instructing the bi-stable relay to switch from the open position to the closed position comprises instructing the bi-stable relay to .
Claims 4, 7, 8, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Inoue, further in view of Sakatani et al (USPGPN 20150321575), as evidenced by Jeelabs
Dependent Claim 4, the combination of Dougherty and Inoue teach selectively instruct the bi-stable relay to electrically connect the first battery to the electrical system when the current key state indicates that the vehicle is currently in the key-on state, the battery control unit is configured to (Inoue teaches the bi-stable relay, Dougherty teaches rest in abstract, Col 2 L34-69, Col 5 L15-23, Col 5 L64 to Col 6 L45, Col 9 L12 to Col 10 L8, Col 11 L34-46, Col 12 L15-64, Col 13 L21-32, Col 13 L52 to Col 14 L6, Col 14 L52 to Col 15 L9, Col 23 L60 to Col 24 L30, esp. abstract, Col 2 L34-69, Col 23 L60 to Col 24 L30).
Dougherty is silent to electrically connect the first battery to the electrical system during regenerative braking when the vehicle is in a key-on state to enable the first battery to capture a majority of power generated during regenerative braking 
Sakatani teaches electrically connect the first battery to the electrical system during regenerative braking when the vehicle is in a key-on state to enable the first battery to capture a majority of power generated during regenerative braking (abstract, ¶’s [29-37], where parallel batteries charged at the same with the same voltage, the sub-battery with the lower internal 
It would have been obvious to one of ordinary skill in the art to modify Dougherty in view of Inoue with Sakatani to provided increased charging efficiency and reduced damage.
Dependent Claims 11 and 19, the combination of Dougherty and Inoue teaches the battery control unit is configured to be communicative coupled to an alternator (12 of Inoue) of the vehicle to enable the battery control unit to:
Dougherty is silent to instruct the alternator to output electrical power with a first voltage higher than a maximum charging voltage of the second battery while the vehicle is performing regenerative braking; and instruct the alternator to output electrical power with a second voltage less than the first voltage while the vehicle is not performing regenerator braking.
Sakitani teaches instruct the alternator (6 in Figs. 1 & 2) to output electrical power with a first voltage higher than a maximum charging voltage of the second battery (2) while the vehicle is performing regenerative braking; and instruct the alternator to output electrical power with a second voltage less than the first voltage while the vehicle is not performing regenerator braking (14V given in ¶[51]; where the maximum charging voltage of the second battery is a design choice of the user/inventor). Sakatani teaches electrically connect the second battery to the electrical system during regenerative braking when the vehicle is in a key-on position to enable the second battery to capture a majority of power generated during the regenerative braking (abstract, ¶’s [29-37], where parallel batteries charged at the same with the same voltage, the sub-battery with the lower internal resistance will receive more power). Sakatani teaches that this system can prevent damage to the first battery (1) and increase charging efficiency (¶[51]).

Dependent Claims 7 and 8, the combination of Dougherty and Inoue teaches bi-stable relay (Inoue, see Claim 1 above)
Dougherty is silent to the battery control unit is configured to selectively instruct the to electrically connect the first battery of the battery system to the electrical system of the vehicle to maintain the second battery at a full state of charge before regenerative braking to is performed by the vehicle to enable internal resistance of the second battery to steer power generated during the regenerative braking to the first battery; the battery control unit is configured to selectively instruct the to electrically connect the first battery of the battery system to the electrical system of the vehicle to maintain the first battery at less than a full state of charge before regenerative braking is performed by the vehicle to facilitate increasing storage capacity of the battery system available to capture electrical power generated during the regenerative braking. 
Sakatani teaches the battery control unit is configured to selectively instruct the to electrically connect the first battery of the battery system to the electrical system of the vehicle to maintain the second battery at a full state of charge before regenerative braking to is performed by the vehicle to enable internal resistance of the second battery to steer power generated during the regenerative braking to the first battery (the battery is kept above 0% SOC which is generally a full SOC as no battery can actually reach 0% SOC; the internal resistance R1 is higher than R2 forcing most of the power generated to the second battery 2 rather than the second battery so as to prevent degradation of the first battery; see at least abstract and ¶[11]); the battery control unit is configured to selectively instruct the to electrically connect the first battery of the battery system to the electrical system of the vehicle to maintain the first battery at less than a full state 
It would have been obvious to one of ordinary skill in the art to modify Dougherty in view of Inoue with Sakatani to provided increased charging efficiency and reduced damage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Inoue, further in view of Dasgupta et al (USPGPN 20080111508), as evidenced by Jeelabs
Dependent Claim 9, Dougherty fails to explicitly teach the first battery chemistry comprises a lithium-ion battery chemistry; and the second battery chemistry comprises a lead-acid battery chemistry.
Dasgupta teaches that a first battery (30) is lead acid and a second battery (20) is lithium ion (see ¶’s [72, 73]) Dasgupta teaches that lead acid batteries a high burst of power when required and lead-acid batteries can provide large currents sufficient to accelerate and drive electrical loads ¶[04]. Dasgupta teaches the invention provides an efficient energy storage device for use in relatively large load situations, such as for an electrical vehicle, and preferably having a high specific energy and energy density, while still being capable of providing large bursts of power in a thermally manageable manner ¶[12]. Dasgupta teaches by having the energy battery substantially continuously charging the power battery, the power battery can be maintained close to its optimum charge level, which should improve the life span of the power battery. Further, by having the power battery near its optimum charge level, the energy generating capability of the 
It would have been obvious to a person having ordinary skill in the art to modify Dougherty in view of Inoue with Dasgupta to provide improved battery lifespan, location flexibility, increase efficiency, and the other advantages shown above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Inoue and Sakatani, further in view of Dasgupta et al (USPGPN 20080111508), as evidenced by Jeelabs
Dependent Claim 20, Dougherty fails is silent to the first voltage output from the alternator while the vehicle is performing regenerative braking is between 14.8 to 16.8 volts when the first battery chemistry is a lead-acid chemistry.
Dasgupta teaches that a first battery (30) is lead acid and a second battery (20) is lithium ion and the first voltage output from the alternator while the vehicle is performing regenerative braking is between 14.8 to 16.8 volts when the first battery chemistry is a lead-acid chemistry (¶'s [71-73]; the alternator output is a design choice and is a range which is within the skill of one of ordinary skill in the art to make and the applicant has not specified why this particular range is special; thus, design choice). Dasgupta teaches that lead acid batteries a high burst of power when required and lead-acid batteries can provide large currents sufficient to accelerate and drive electrical loads ¶[04]. Dasgupta teaches the invention provides an efficient energy storage device for use in relatively large load situations, such as for an electrical vehicle, and preferably having 
It would have been obvious to a person having ordinary skill in the art to modify Dougherty in view of Inoue and Sakatani with Dasgupta to provide improved battery lifespan, location flexibility, increase efficiency, and the other advantages shown above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Inoue, further in view of IFC ( “Lithium-ion Battery Overview,” International Finance Corporation: Lighting Global, Technical Notes, Issue 10, May 2012, www.lightingglobal.org/wp-content/uploads/bsk-pdf-manager/67_Issue10_Lithium-ionBattery_TechNote_final.pdf ), as evidenced by Jeelabs
Dependent Claim 10, Dougherty is silent to the first battery comprises: an anode implemented at least in part using lithium-titanate; and a cathode implemented at least in part using a lithium nickel manganese cobalt oxide (NMC) and lithium cobalt oxide (LCO) blend.
IFC teaches battery chemistry is lithium titanate at the anode and a lithium nickel manganese cobalt oxide and lithium cobalt oxide blend at the cathode (page 1 col 2 3rd stanza to 
It would have been obvious to a person having ordinary skill in the art to modify Dougherty in view of Inoue with IFC to increase cycle life, better storage material and safety, and increase charging speed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859